Per Curiam.  Appellant James Kirby was convicted of aggravated robbery and theft of property on May 13, 1997. No timely appeal was filed by Kirby or his counsel, James O. Clawson. Kirby retained new counsel, Lea Ellen Fowler, after the time to file an appeal and post-conviction relief had expired. On May 12, 1998, Fowler filed a motion for belated appeal. We remand this matter to the trial court to conduct a hearing to determine if Mr. Kirby had requested his trial counsel, James O. Clawson, to file an appeal, and direct the trial court to make its findings and remand them to this court within thirty days. See Sanders v. State, 329 Ark. 571, 950 S.W.2d 220 (1997).